                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                 JS-6
                                CIVIL MINUTES—GENERAL

 Case No.       EDCV 18-2362 JGB (SPx)                                 Date 11/7/18
 Title K.C., a minor, et al. v. Victor Valley Transit Authority, et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                            Not Reported
                 Deputy Clerk                                           Court Reporter


    Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                 None Present                                           None Present

 Proceedings:      Order REMANDING the Case to the Superior Court of the State of
                   California for the County of San Bernardino (IN CHAMBERS)

        On October 26, 2017, Plaintiffs K.C., a minor, et al., filed a complaint against the Victor
Valley Transit Authority (“VVTA”) and Does 1-50 in the Superior Court of the State of
California, County of San Bernardino, under Case Number CIVDS1720560. (“Complaint,”
Dkt. No. 1.) The Complaint alleges that, on November 4, 2016, Plaintiffs were injured while
riding a bus operated by Defendants due to the negligence of the bus driver. (Id. at 4.) Plaintiffs
state two causes of action, for negligence and negligent infliction of emotional distress. (Id. at 1.)

        On November 5, 2018, Defendants VVTA and Savannah Williams (“Defendants”) filed
a notice of removal to this Court. (“Notice,” Dkt. No. 1.) The Notice alleges that the Court has
federal question jurisdiction under 28 U.S.C. § 1331 because Defendant VVTA has filed a cross-
complaint against the manufacturer of the bus on which Plaintiffs were allegedly injured which
asserts that the bus’s seatback handhold did not comply with Federal Motor Vehicle Safety
Standard No. 201, 49 C.F.R. § 571.201. (Notice at 3.) Defendants allege that a federal question
“appears on the face of the complaint because the issue is whether or not this seatback handhold
complies with the applicable federal guidelines…” (Id.)

        Federal courts have limited jurisdiction, “possessing only that power authorized by
Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, federal courts
only have original jurisdiction over civil actions in which a federal question exists or in which
complete diversity of citizenship between the parties exists and the amount in controversy
exceeds $75,000. See 28 U.S.C. §§ 1331, 1332. Federal courts are under an “an independent
obligation to examine their own jurisdiction,” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231
(1990), and may raise the issue of subject matter jurisdiction at any time, sua sponte, Mobilitie

 Page 1 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Mgmt., LLC v. Harkness, Case No. 16-CV-1747, 2016 WL 10879714, at *1 (C.D. Cal. Oct. 31,
2016).

         The Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction,”
such that “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in
the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL
5514142, *6 (C.D. Cal. Oct. 31, 2014). The Court must resolve doubts regarding removability in
favor of remanding the case to state court. Id.

        Defendants have not adequately demonstrated the existence of federal question
jurisdiction. While Defendants allege that the issue which appeared on the face of the Complaint
“is whether or not this seatback handhold complies with the applicable federal guidelines,”
(Notice at 3), the Complaint in fact contains no mention of the seatback handholds on the subject
bus. Rather, both causes of action are based on negligent operation of that bus. Thus, the sole
grounds of removal asserted by Defendants is that a cross-complaint filed by them against the
manufacturer of the bus upon which Plaintiffs were injured raises a federal question.

         It is well established that, under the well-pleaded complaint rule, “federal jurisdiction
exists only when a federal question is presented on the face of the plaintiff's properly pleaded
complaint.” Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998) (quoting Caterpillar
Inc. v. Williams, 482 U.S. 386, 392 (1987)). Under this rule, plaintiffs are the masters of their
complaint and are enabled to have their case heard in state court by “eschewing claims based on
federal law….” Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831
(2002) (quoting Caterpillar Inc., 482 U.S. at 398-99). Thus, a case may not be removed to
federal court on the basis of a federal defense, “even if the defense is anticipated in the plaintiff
and even if both parties admit that the defense is the only question truly at issue in the case.”
Rivet, 522 U.S. at 475 (quoting Franchise Tax Bd. of Cal. v. Construction Laborers Vacation
Trust for Southern Cal., 463 U.S. 1, 14 (1983)). Nor may federal question jurisdiction be
established for the purposes of removal by the filing of a counterclaim based on federal law.
Holmes, 535 U.S. at 831.

        The assertion of removal jurisdiction on the basis of a question of federal law raised in a
cross-claim would also violate the well-pleaded complaint rule. See Redevelopment Agency of
City of San Bernardino v. Alvarez, 288 F. Supp. 2d 1112, 1115 (C.D. Cal. 2003) (removal “cannot
be based on a counterclaim or cross-claim raising a federal question.”); Newlook Realty Co. v.
Avila, Case No. 15-CV-2532, 2015 WL 8276506, at *1 (E.D. Cal. Dec. 9, 2015) (“Removal cannot
be based on a defense, counterclaim, cross-claim, or third party claim raising a federal question,
whether filed in state court or federal court.”); Palmer v. Univ. of Med. & Dentistry of New
Jersey, 605 F. Supp. 2d 624, 628–29 (D.N.J. 2009) (finding that “the majority of courts concur
that cross-claimants may not remove an action to federal court under section 1441(a) and/or
(c).”). While the Court has not found controlling precedent on this issue, the Court’s holding is
consistent with and flows naturally from the policy considerations underlying the well-pleaded
complaint rule: holding otherwise would leave acceptance or rejection of a state forum to the
 Page 2 of 3                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
cross-claimant rather than the plaintiff, would dramatically expand the class of removable cases,
and would undermine the clarity of the well-pleaded complaint doctrine. See Holmes, 535 U.S.
at 831-32 (describing policy considerations underlying well-pleaded complaint rule and rejecting
removal jurisdiction based solely on federal question raised by counter-claim). These concerns
are magnified here, where the allegations raised in the cross-claim are unrelated to Defendants’
negligence and arise from a separate nucleus of operative facts.

       For the foregoing reasons, the Court finds that it does not have jurisdiction over this
matter under 28 U.S.C. § 1331. On its own motion, the Court REMANDS this matter to the
Superior Court of the State of California for the County of San Bernardino.

        IT IS SO ORDERED.




 Page 3 of 3                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
